DETAILED ACTION
Claims 8-19 and 21-28 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, ,11, 21, 23 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic et al. (Pub. No. US 2012/0185863 A1), in view of Grusy et al. (Pub. No. US 2012/0047342 A1), and further in view of Akritidis et al. (Pub. No. US 2009/0249289 A1).

As to claims 8 and 27, Krstic discloses a method of running an executable image, the method executed by a processor and comprising: loading the executable image (Krstic [0017] lines 14-16 and [0019] lines 10-16; which shows the downloading/loading of the program/application that can be associated with the distributed executable image of the application thus viewed as being loaded);
metadata embedded in the executable image (Krstic [0019] lines 10-16; which shows the metadata is embedded within the application that is associated with the application executable image thus viewed as embedded within the executable image).

Krstic does not specifically disclose initializing a portion of a bitmap managed by a runtime, wherein the portion of the bitmap is initialized based on metadata.

However, Grusy discloses initializing a portion of a bitmap managed by a runtime, wherein the portion of the bitmap is initialized based on metadata (Grusy [0009] lines 12-15; which shows using the metadata of the bitmap to indicate which portion of the bitmap data is initialized).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Grusy showing the initializing portions of the bitmap based on the metadata, into the uses of metadata of Krstic for the purpose of increasing usability through adaptability be being able to use the metadata to so to perform plurality of different actions on different portions of data, as taught by Grusy [0031] lines 1-5.

Krstic as modified by Grusy do not specifically disclose determining validity of a control transfer target of an indirect call in the executable image based on whether a corresponding bit in the bitmap is set; terminating execution of the executable image when the control transfer target is determined to be invalid; continuing the execution of the executable image when the control transfer target is determined to be valid.

However, Akritidis discloses determining validity of a control transfer target of an indirect call in the executable image based on whether a corresponding bit in the bitmap is set (Akritidis [0005] lines 11-14, [0032] lines 1-3, [0034] lines 1-5 and [0040] lines 2-12; which shows for an indirect control transfer target being able to bit of the color guard to determine if the target is set, where it is seen specifically disclosed above the specifics of the bit in the bitmap and that the metadata is tied to the executable image);
terminating execution of the executable image when the control transfer target is determined to be invalid (Akritidis [0040] lines 2-12; which shows being able to use color matching to determine when the indirect control transfer target is invalid and throw and exception to the instruction, viewed as terminating, where it is seen specifically disclose above the association of the executable image with the application/program/instructions); and
continuing the execution of the executable image when the control transfer target is determined to be valid (Akritidis [0040] lines 2-12; which shows being able to use color matching to determine when the indirect control transfer target is valid and allow the instruction to process, viewed as continuing the execution, where it is seen specifically disclose above the association of the executable image with the application/program/instructions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Akritidis showing the evaluation of execution, into the executable image information of Krstic as modified by Grusy for the purpose of increasing security by providing check associated with the execution of control transfer target request, as taught by Akritidis [0040] lines 2-12

As to claim 11, Krstic as modified by Grusy do not specifically disclose, however, Akritidis discloses wherein the validity of the control transfer target is determined by instrumentation included in the executable image (Akritidis [0005] lines 11-14, [0032] lines 1-3, [0034] lines 1-5 and [0040] lines 2-12; which shows being able to insert instrumentation into the indirect call in the form of the color guard represent by bits to determine whether the target is valid, where the specifics of the executable image can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Akritidis showing the evaluation of execution, into the executable image information of Krstic as modified by Grusy for the purpose of increasing security by providing check associated with the execution of control transfer target request, as taught by Akritidis [0040] lines 2-12.




As to claim 21, Krstic discloses a system that executes an executable image, comprising: at least one processor (Krstic [0040] lines 1-5); 
and memory that comprises computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts including (Krstic [0003] lines 7-13 and [0040] lines 1-5):

The remaining limitation of the claim are comparable to claim 8 above and rejected under the same reasoning

As to claim 23, it is comparable to claim 11 above and rejected under the same reasoning.

Claims 9, 22 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic, Grusy and Akritidis as applied to claims 8, 21 and 27 above, and further in view of Tamura et al. (Pub. No. US 20002/0199073 A1).

As to claims 9, 22 and 28 Krstic as modified by Grusy and Akritidis do not specifically disclose wherein the bitmap is shared for determining validity of a disparate control transfer target of a disparate executable image.

However, Tamura disclose wherein the bitmap is shared for determining validity of a disparate control transfer target of a disparate executable image (Tamura [0040] lines 20-24; which shows that the bitmap is put in shared memory, thus viewed as the bitmap is shared, where it is seen specifically disclosed above that the bitmap is used for determining validation of control transfer targets).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tamura showing sharing bitmaps into the bitmaps of Krstic as modified by Grusy and Akritidis for the purpose of increasing resource usability so that a plurality of processors can access specific shared memory information, as taught by Tamura [0040] lines 11-24.
Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic, Grusy and Akritidis as applied to claim 11 above, and further in view of Matsutsuka et al. (Pub. No. US 2008/0172624 A1)

As to claim 12, Krstic as modified by Grusy and Akritidis does not specifically disclose wherein the instrumentation included in the executable image is a call to an external check routine, and wherein the external check routine determines whether the bit from the bitmap is set for the control transfer target.

However, Matsutsuka discloses wherein the instrumentation included in the executable image is a call to an external check routine, and wherein the external check routine determines whether the bit from the bitmap is set for the control transfer target (Matsutsuka [0013] lines 9-12; which shows being able to perform an external check to determine whether the content is correct, which in light of above disclosed teachings can be viewed as the content being checked in the above teachings tied to using a bit from a bitmap to show a valid control transfer target).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Matsutsuka showing the external check, into the validation of information as taught by Krstic as modified by Grusy and Akritidis for the purpose of helping to ensure the accuracy of information by further checking, as taught by Matsutsuka [0013] lines 1-12.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic, Grusy and Akritidis as applied to claim 11 above, and further in view of Chang et al. (Pub. No. US 2005/0055360 A1).

As to claim 13, Krstic as modified by Grusy and Akritidis do not specifically disclose wherein the instrumentation included in the executable image is an inline bitmap check that directly determines whether the bit from the bitmap is set for the control transfer target.

However, Chang disclose wherein the instrumentation included in the executable image is an inline bitmap check that directly determines whether the bit from the bitmap is set for the control transfer target (Chang [0053] lines 4-13; which shows how the inline bitmap uses the bits to determine whether spaces are available (i.e. set) for a data (i.e. target) which in view of the teachings of a bit is used to verify a valid control transfer target).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chang, showing the inline bitmap check into the executable image execution of Krstic as modified by Grusy and Akritidis for the purpose of helping to determine available space information, as taught by Change [0053] lines 4-13.

Claims 14 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic, Grusy and Akritidis as applied to claims 8 and 11 above, and further in view of Yates et al. (Pub. No. US 2002/0032718 A1).

As to claims 14 and 24, of Krstic as modified by Grusy and Akritidis does not specifically disclose detecting corruption of a return address from the control transfer target on a stack using a check inserted in the executable image.

However, Yates discloses detecting corruption of a return address from the control transfer target on a stack using a check inserted in the executable image (Yates [0130] lines 1-4, [0230] lines 6-12 and [0231] lines 1-3; which shows being able to provide a check associated with the instruction from the executable image, where the check is able to determine the correctness associated with the return address associated with the state and thus viewed as being able to detect if there is corruption associated with the return address).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yates, showing checking of executable image information into the executable image of Krstic as modified by Grusy and Akritidis for the purpose of helping to increase usability by helping to insure the accuracy of the return address, as taught by Yates [0230] lines 1-12 and [0231] lines 1-3

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic, Grusy, Akritidis and Yates as applied to claim 14 above, and further in view of Hasse et al. (Pub. No. US 2007/0006170 A1).

As to claim 15, Krstic as modified by Grusy, Akritidis and Yates does not specifically disclose detecting the corruption of the return address on the stack using a security cookie for a function that calls the control transfer target, wherein a value of the security cookie is computed based on an intended return address of the function.

However, Hasse discloses detecting the corruption of the return address on the stack using a security cookie for a function that calls the control transfer target, wherein a value of the security cookie is computed based on an intended return address of the function (Hasse [0032] lines 1-6 and [0033] lines 12-14; which shows being able to use security cookies that can be tied to the return address of a function to determine corruption issues).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hasse showing the use of security cookie check into the checking of Krstic as modified by Grusy, Akritidis and Yates for the purpose of increasing efficiency of the check by being able to determine a source of corruption, as taught by Hasse [0032] lines 1-6

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic, Grusy, Akritidis and Yates as applied to claim 14 above, and further in view of Peretz et al. (Pub. No. US 2012/0222014 A1)

As to claim 16, Krstic as modified by Grusy, Akritidis and Yates does not specifically disclose detecting the corruption of the return address on the stack by verifying a function signature for a function being called by the indirect call.

However, Peretz discloses detecting the corruption of the return address on the stack by verifying a function signature for a function being called by the indirect call (Peretz [0146] lines 19-20; which shows a function signature is used for the testing/checking steps thus in light of above disclosed information showing the testing/checking to determine the correctness associated with the return address can be viewed as showing using the function signature as part of the testing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Peretz showing inspecting monitoring, testing code into the deployable executable image of Krstic as modified by Grusy, Akritidis and Yates for the purpose of helping in determining problems and thus increasing usability by finding problems to fix and correct as taught by Peretz [0146] lines 10-26 and [0147] lines 1-4

Claims 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic, Grusy, and Akritidis as applied to claims 8 and 21 above, and further in view of Hsu et al. (Pub. No. US 2010/0107149 A1) and further in view of Ni et al. (Patent No. US 8,949,777 B2)

As to claims 19 and 25 Krstic as modified by Grusy and Akritidis do not specifically disclose wherein a bit in the bitmap identifies a range of addresses for indirect control transfer.

However, Hsu discloses wherein a bit in the bitmap identifies a range of addresses for indirect control transfer (Hsu [0032] lines 4-10 and [0044] lines 26-31; which shows a bit that can be part of a bitmap can identify an address range for an instruction that in light of above disclosed teachings can be tied to the indirect control transfer target).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hsu showing a bit from a bitmap identifying a range of addresses, into the executable images of Krstic as modified by Grusy and Akritidis for the purpose of helping to patch functions and thus increase overall usability, as taught by Hsu [0044] lines 26-31.

Krstic as modified by Grusy and Akritidis and Hsu do not specifically disclose wherein a code pattern of a function provides that only a first byte in the function is possibly called.

However, Ni discloses wherein a code pattern of a function provides that only a first byte in the function is possibly called (Ni Col. 4 lines 19-21, Col. 6 lines 41-45 and claim 1, which shows the code pattern is used to provide a points to the beginning of a byte string for the function thus viewed that when the function is called it calls, points to the first byte of the string).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ni showing the use of code patterns, into the execution information of Krstic as modified by Grusy, Akritidis and Hsu for the purpose of increasing usability by being able to identify and execute code patterns, as taught by Ni Col. 6 lines 40-45

Claim 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krstic, Grusy, and Akritidis as applied to claim 21 above, and further in view of Kessler (Pub. No. US 2009/0019221 A1) and further in view of Ofek et al. (Patent No. 6052797)

As to claim 26, Krstic as modified by Grusy and Akritidis does not specifically disclose wherein loading the executable image comprises: checking whether a base address has been chosen for the executable image.

However, Kessler disclose wherein loading the executable image comprises: checking whether a base address has been chosen for the executable image (Kessler [0049] lines 5-8 and [0074] lines 8-10; which shows being able to determine the base address for chunks of executable instructions thus acts as a type of check for the chunk to see if it has a base address, which in light of information disclosed above can be viewed as executable image).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kessler showing being able to determine the base address for information, into the execution of information of Krstic as modified by Grusy and Akritidis for the purpose of increasing usability by being able to determine more information about the chunk of executable information, as taught by Kessler [0080] lines 28-33

Krstic as modified by Grusy and Akritidis and Kessler do not specifically disclose setting a corresponding bit in the bitmap pertaining to the base address when the base address has been chosen.

However, Ofek discloses setting a corresponding bit in the bitmap pertaining to the base address when the base address has been chosen (Ofek Col. 33 lines 52-57; which shows the ability to set a bit in the bitmap associated with the base address information, thus viewed as showing that a base address has been chosen).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ofek into the teachings of Krstic as modified by Grusy and Akritidis and Kessler for the purpose of increasing usability by providing more custom control over the operations and allowing for non-suspending processing, as taught by Ofek Col. 33 lines 52-57.

Allowable Subject Matter
Claims 10, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193